Title: Thomas Boylston Adams to William Smith Shaw, 29 July 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            Dear William
            Rock Hall, Germantn 29th July 1799.
          
          The 26th: instt: brought me yours of the 18th: & the 28th: that of the 21st: with accompanyments— Accipe gratias et incepto permanete. You anticipated my request to be informed of how the rituals were this year performed at Alma mater. I am, among other pursuits, attempting to renew my acquaintance with school & College books, for which I own I had little relish while they occupied me as a task; had I made this confession at the time I was employed in reading the classics & saying them “like a lad,” my Masters & all others concerned in my education would have said I was a stupid, idle boy, who had no business to indulge or even entertain his likes & dislikes, & with them, a well grounded disgust would have passed for a cloak to an idle humor or as a mark of deficiency of intellect. I made no such avowal and I learnt, like others, just as much lattin & Greek as I was bound to, and no more— I never saw or never distinguished

the beauties, classic & poetic of Virgil or of his master Homer— The eloquence of Cicero, envellopped in what, to me was difficult language, never melted my frigid and congealed faculties so that I could perceive wherein he surpassed predecessors, cotemporaries & successors in that style for which he was most aptly formed to excell; nor did his copia verborum then arrest my admiration, as it has done since. Horrace with all his wit, could scarcely boast of having excited a smile on my visage and as to his Satires, had they never been written, my wisdom & instruction would not have been less that they are. Juvenal is not one of our College books—Nor is Ovid—or even Tacitus— I am ashamed to acknowledge that I never read them in their original dress— Ovid, with a french translation, is now under my eye and it strikes me as one of the most necessary of all the lattin poets to be read in schools—it is in fact a useful nomenclator to the rest— Fiction, to use a strong expression is made intelligible—even “the melancholy madness of poetry” becomes rational matter of fact, in comparison to the obscurity which seems to envellope antient literature without this author’s aid.
          We have very few classic scholars in this Country; and the number will not increase until the capacities of boys in our Grammar schools & Colleges are better discriminated—until our Masters, Tutors, preceptors, professors & Presidents, become schollars themselves in the dead languages, which they pretend to teach. Who ever undertakes to advise boys to read the biography of the authors they read learn at school; or points to the beauties & properties peculiar to each? Who attempts to explain the difficult passages continually occurring in the best classic writers or comments upon an allusion without which it lies hid in “darkness visible” from the apprehension of a child?
          It would be a source of high satisfaction if I read lattin with as much facility as I do french— One of them I learnt involuntarily by seven years reading, when young—the other I acquired in less than three years at a more advanced age, unassisted by a teacher. Since I came out here, I have been infinitely more amused, instructed, & gratified with the company I have kept, than that I was obliged to frequent in the City. I converse with Cicero, Tacitus, Ovid, Horrace, in addition [to] professional writers— But these will not give me bread, no! we must dwell with bricks & stones & filth & heat & all the disagreeables of life, because there dwells man, sordid, money making animal. It is time this strain should cease for it begins to border on the querulous—
          
          In one of the boxes of books lately arrived at Quincy, there must be certain odd volumes of a work. (I think the history of France) which my brother presented to the College— If you can find them, they should be sent to complete the sett at Cambridge.
          I am as usual Your’s
          
            T B Adams
          
        